DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments and remarks, filed 04/21/2022, are acknowledged. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Withdrawn Rejections
The rejection of claim 14 under 35 U.S.C. 112(b) second paragraph is withdrawn in view of Applicant's amendments. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-17, 21-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sowers, II et al. (USPN 2014/0343371-previously cited).
Regarding claims 11, 21-22, Sowers, II et al. discloses a biosensor, comprising: a photoplethysmography (PPG) circuit configured to obtain spectral responses at one or more wavelengths from skin tissue of a patient ([0023]); and a processing circuit configured to: obtain a measurement of a color of blood flow using one or more of the spectral responses ([0023], [0027]); compare the measurement of the color of blood flow to a predetermined threshold ([0027], [0030], [0034]); and generate an indication of a level of white blood cells or red blood cells in blood flow based on the comparison ([0023], [0027]).
Regarding claim 12, Sowers, II et al. discloses the processing circuit is configured to: generate an indication of infection based on the level of white blood cells or red blood cells in blood flow ([0023], [0027]).
Regarding claim 13, Sowers, II et al. discloses the processing circuit is configured to: determine a pattern of the one or more of the spectral responses indicating a presence of white blood cells; and determine the level of white blood cells in the blood flow using the pattern of the one or more of the spectral responses ([0023], [0027]). 
Regarding claim 14, Sowers, II et al. discloses the one or more of the spectral responses includes a first spectral response and a second spectral response and wherein the processing circuit is further configured to a presence of white blood cells by determining a difference between the first spectral response and the second spectral response ([0003],[0023], [0027]; the difference between the two colors (red and infrared) gives a measure of what fraction of the hemoglobin in the person's blood is oxygenated).
Regarding claim 15, Sowers, II et al. discloses the processing circuit is configured to determine an increase in concentration of neutrophil white blood cells in response to the color of the blood flow and the change in the pattern of the one or more of the spectral responses ([0023], [0027]).
Regarding claim 16, Sowers, II et al. discloses the processing circuit is further configured to: obtain a temperature of the patient; determine one or more of a liver enzyme level or NO level in blood flow using the one or more of the spectral responses; and determine a type of infection using the color of the blood flow, temperature and one or more of the liver enzyme level or NO level in blood flow ([0017], [0020]).
Regarding claim 17, Sowers, II et al. discloses the type of infection includes: afebrile sepsis, febrile sepsis, hemolytic staph infection or non-hemolytic staph infection ([0023], [0027]). 
Regarding claim 23, Sowers, II et al. discloses the processing circuit is further configured to: obtain a baseline color of blood flow of the patient; determine a difference in the color of the blood flow from the baseline color of the blood flow; and determine a change in a level of white blood cells or red blood cells in blood flow using the difference in color of the blood flow from the baseline color of the blood flow ([0023],[0027]).
Regarding claim 24, Sowers, II et al. discloses the processing circuit is further configured to: determine an infection using the difference in color of the blood flow ([0023],[0027]). 
Regarding claim 25, Sowers, II et al. discloses the processing circuit is further configured to: determine a level of red blood cells affected by hemolysis in the blood flow using the difference in the color of the blood flow from the baseline color of the blood flow ([0023],[0027]).
Regarding claim 26, Sowers, II et al. discloses the processing circuit is further configured to: determine a measurement of a liver enzyme in the blood flow using one or more of the spectral responses; and determine a type of infection using the measurement of the liver enzyme and the color of the blood flow ([0017], [0020]).
Regarding claim 27, Sowers, II et al. discloses the processing circuit is further configured to: determine a measurement of nitric oxide (NO) in the blood flow using one or more of the spectral responses; and determine a type of infection using the measurement of NO and the color of the blood flow ([0017], [0020]).
Regarding claim 28, Sowers, II et al. discloses the processing circuit is further configured to: determine a heart rate and vasodilation using one or more of the spectral responses; and determine the type of infection using the measurement of the heart rate, vasodilation and the color of the blood flow ([0017], [0020]).
Regarding claim 29, Sowers, II et al. discloses the processing circuit is further configured to obtain the blood type of the patient by: determining a first ratio R value using a first spectral response and a second spectral response of the spectral responses, wherein the first ratio R value is determined from a ratio of alternating current (AC) signal components in the first spectral response and the second spectral response and varies based on one or more of a plurality of types of antigens on surfaces of red blood cells in a blood stream of the user; and identifying the blood type of the patient using the first ratio R value and a calibration database, wherein the calibration database associates predetermined ratio R values to the plurality of types of antigens on the surfaces of red blood cells ([0017],[0020]).
Regarding claim 30, Sowers, II et al. discloses the biosensor is implemented on a disposable patch including a visible or audible indicator of an infection ([0017], [0020]).
Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered but they are not persuasive. Applicant alleges that Sowers does not disclose obtaining a measurement of a color of blood flow. In response, Examiner maintains that based on Applicant’s disclosure the limitation “a measurement of a color of a blood flow” refers to spectral analysis of the blood flow. It appears that Applicant argues that the term “color” should be interpreted as ordinary understanding of the term color that can be detected by naked eye. However, according to Applicant’s disclosure, “color” means the absorption intensity specific wavelength color, such as Red (660 nm), blue (470 nm), green (580 nm) as shown in table 4. These absorption intensities are detected by an optical detector and not simply visible by naked eye. Therefore, the spectral analysis of Sowers reads on claimed limitation of obtaining measurement of color of blood flow. Sowers discloses emitting a red light and infrared light, and the light from the two wavelengths is passed through the user to a photodetector (reads on claimed PPG circuit configured to obtain spectral responses at one or more wavelengths). The processor obtains the detected signals which includes intensity absorption of the red and infrared light by the user’s blood (reads on claimed obtain a measurement of a color of a blood flow using one or more of the spectral responses), the infrared is used as a baseline and compared to the red light which has some of its intensity absorbed by a person's red blood, the difference between the two colors gives a measure of what fraction of the hemoglobin in the person's blood is oxygenated (reads on claimed compare the measurement of the color of blood flow to a predetermined threshold). The software application of the processor analyzes the detected signal (the processed data) and generates health information such red blood cells, white blood cells, the user’s hemoglobin concentration, which is viewed on a visual display of the base station (reads on claimed generate an indication of a level of white blood cells or red blood cells in blood based on the comparison). Additionally, It is further noted that the indication of level of red blood cells does not only mean the actual level of red blood cells, the concentration of oxy- and deoxy-hemoglobin is also an indication of level of red blood cells.  For the reasons stated above the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Primary Examiner, Art Unit 3791